DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US2019/019577, filed 26 February 2019, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/636,006, filed 27 February 2018.

Information Disclosure Statement
The information disclosure statement (IDS) of 17 September 2020 has been considered, initialed and is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "the step of neutralization".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitations "the peptide" and “the antibody”.  There is insufficient antecedent basis for these limitations in the claim. For examination purposes claim 18 will be read as if dependent of claim 2, which recites an antibody.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See MPEP 2106.

ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
Claim 16 recites steps of determining the quantity of the target protein by adding an internal standard peptide of known amount to the digested protein prior to mass spectrometry, wherein the internal standard peptide has the same amino acid sequence as a target peptide, and is detectably labeled, and determining the quantity of a target peptide by comparison to the internal standard.
Claim 17 recites steps, wherein the quantity of a target protein is determined by a method comprising comparing an amount of a target peptide in the sample to the amount of the same target peptide in a control sample.
These above indicated limitations of determining the quantity of the target protein by comparison to a standard is characterized as an abstract idea. In particular, such “comparing” steps amount to mental processes, namely concepts performed in the human mind, since comparing is considered an observation, evaluation, and/or a judgement. 
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
Step 2A, Prong 2
The above discussed steps of determining the quantity of the target protein by adding a standard peptide and determining the quantity of a target peptide by comparison to the standard, are insufficient to integrate into practical application because these steps are the judicial exception(s) themselves and as such do not constitute a practical application thereof. 
In addition to the judicial exceptions, claim 16 recites active method steps of adding an internal standard peptide. However, such steps are also insufficient to integrate the judicial exceptions into practical application thereof because the purpose is merely to obtain data. These steps do not go beyond that which was considered insignificant pre-solution activity, i.e., mere data gathering steps necessarily performed for the judicial exception (see MPEP 2106.05(g)).
The additionally recited steps/elements fail to apply, rely on or use the judicial exception in a manner such to integrate the judicial exceptions into a practical application thereof.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Further, the additional elements of the claims (the active method steps/limitations recited in addition to the judicial exceptions themselves as indicated in detail previously above) also do not add significantly more to the judicial exception(s); the additional recited claim elements are recited at a high level of generality, and are not, for example limited to any particular testing technique of or platform as claimed. 
In particular, the steps indicated above, directed to the gathering of the data for the abstract ideas are steps/elements that fail to go beyond that which was considered routine and conventional in the assay art at the time. For example, it was routine and conventional to determine the quantity of the target protein by adding an internal standard peptide and determining the quantity of a target peptide by comparison to the internal standard. For example, the evidence of routine and conventional quantification of proteins in mass spectrometry analysis is presented by Brun et al. (Journal of Proteomics, 2009, pg. 741, “Quantification modes” and pg. 742, Fig. 1B). Endogenous and isotope-labeled peptides (e.g. with stable isotopes 14N and/or 2H) can be separated based on the differences in their m/z ratios. Mass spectrometry profiles for the endogenous peptide (blue label, Fig. 1B left panel) was compared to the profiles of the control, isotope-labeled peptide.  
The data comparison step as indicated above is not for example performed in an unconventional or non-routine manner. It is a required step during protein/peptide quantification by mass spectrometry.
The claimed limitations, fail to recite a step or element that adds a feature that is more than well-understood, conventional or routine in the field of analytical methodologies. 
For all of these reasons, the claims 16-17 fail to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-7, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. (J. Cell Biol., 2010) in view of Kulak et al. (US Pub. No 2015/0346068).
	Regarding claim 1, Hubner et al. teach a method for detecting one or more target protein(s) in a biological sample, comprising a. enriching the target protein(s) from a biological sample by binding the target protein(s) to a solid support; b. fragmenting the enriched target protein(s) by: i. while bound to the solid support, treating the enriched target protein(s) with a first enzymatic digestion, ii. reducing and alkylating the digested target protein(s) in a single reaction vessel, and iii. digesting the reduced, alkylated, and digested target protein(s) in a second enzymatic digestion, wherein the second enzymatic digestion is allowed to proceed for up to 4 to 18 hours; c. detecting one or more target protein(s) in the sample. Specifically, Hubner et al. teach: 
loading cell lysates on a column packed with magnetic beads coupled to monoclonal mouse anti-GFP antibody (pg. 751, col. 2, section “IP”). Target proteins in this work were expressed as fusions with a GFP tag cassette and interaction with an anti-GFP antibody coupled to magnetic beads effectively binds the target protein(s) to the solid support;
fragmenting the enriched target protein(s) by: 
predigesting purified proteins by adding either LysC or trypsin proteolytic enzymes and incubating for 30 min (pg. 751, col. 2, section “IP”);
eluting in-column digested proteins by buffer containing alkylating agent chloroacetamide (pg. 751, col. 2, section “IP”), and
running the second enzymatic digestion overnight at room temperature (pg. 751, col. 2, section “IP”). Duration of an overnight incubation falls in range of up to 4 to 18 hours of claim 1;
stopping the second digestion, and analyzing the products by LC-MS/MS (pg. 751, col. 2, section “IP” and second paragraph of section “LC-MS/MS analysis”). Target proteins analyzed by this approach are discussed throughout this publication.
Hubner et al. do not teach reduction and alkylation of the digested target proteins in a single reaction vessel. The reduction reaction was performed during in-column enzymatic digestion using DTT as a reducing agent, while the alkylation reaction proceeded after the elution of the target proteins from the column concurrently with the second enzymatic digestion (pg. 751, col. 2, section “IP”).
 	Kulak et al. teach reducing and alkylating the digested target protein(s) in a single reaction vessel. Specifically, Kulak et al. teach a reaction vessel for sample preparation wherein said vessel comprises a reducing agent, preferably TCEP and an alkylating agent, preferably chloroacetamide (CAA) in addition to other reagents used for digestion and mass-spectrometric analyses of proteins, peptides and/or polypeptides ([0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hubner et al. for a method of detecting target protein(s) in a biological sample and reducing and alkylating digested proteins in a single reaction vessel as taught by Kulak et al. ([0060]), as an obvious matter of implementing a multi-step method and allowing some steps to mix and match. Hubner et al. teach overlapping of the first enzymatic digestion and the reduction step, while Kulak et al. teach overlapping of the reduction and alkylation steps, as preferred by many practitioners of the art. There is no material difference between using either Hubner’s or Kulak’s approaches for reduction/alkylation, as both of them have been used successfully. Performing reduction/alkylation of proteins in a single reaction vessel as taught by Kulak et al. would have been desirable to those of ordinary skill in the art, who prefer more traditional arrangement of experimental steps.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because as mentioned above both methods have been used successfully in the past.

	Regarding claim 2, Hubner et al. teach the method of claim 1, wherein enriching the target protein(s) from a biological sample by binding the target protein(s) to a solid support comprises treating the biological sample with at least one antibody capable of immunoaffinity enriching the target protein(s) from a biological sample. Specifically, Hubner et al. teach use of magnetic beads coupled to monoclonal mouse anti-GFP antibody (pg. 751, col. 2, section “IP”) to capture target proteins expressed as fusions with a GFP tag cassette (pg. 751, Section “BAC constructs”).

Regarding Claims 6-7, Hubner et al. teach the method of claim 1, wherein the first and/or second enzymatic digestion comprises digestion with trypsin, chymotrypsin, AspN, GluC, LysC, LysN, ArgC, proteinase K, pepsin, clostripain, elastase, GluC biocarb, LysC/P, LysN promise, protein endopeptidase, staph protease or thermolysin. Specifically, Hubner et al. teach predigesting sample proteins by adding either LysC or trypsin proteolytic enzymes and incubating for 30 min (the first enzymatic digestion in the terminology of this application) prior to alkylation, and then, incubating overnight, as the second enzymatic digestion (pg. 751, col. 2, section “IP”).


Regarding Claims 11-12, Hubner et al. teach the method of claim 1, further comprising the step of neutralization after the second digestion and prior to mass spectrometry. Specifically, the second digestion is stopped by adding trifluoroacetic acid (TFA) prior to sample purification/analysis (pg. 751, col. 2, section “IP”). The instant application uses the term “neutralization step” as in neutralizing enzymes working on the second digestion. The term “stopping” used by Hubner et al. is a functional equivalent of the “neutralization step” of the instant application.

Regarding Claim 20, Hubner et al. teach the method of claim 1, wherein the method further comprises separating the solid support from digested protein(s). Specifically, Hubner et al. teach elution of bound proteins after the first enzymatic digestion – “[a]fter in-column digestion for 30 min at room temperature, proteins were eluted by adding two times 50 μl 2 M urea in 50 mM Tris, pH 7.5, and 5 mM chloroacetamide.” (pg. 751, col. 2, section “IP”).

Claims 3-5 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. in view of Kulak et al., as applied to claim 1 above, and further in view of Patel et al. (US Pub. No 2019/0086420, published as WO2017160698A1, Sept. 21, 2017).
Regarding Claims 3-4, Hubner et al. in view of Kulak et al. teach the detection method according to claim 1 above. Hubner et al. do not specifically teach detecting one or more target proteins(s) in a sample by fragmentation and mass spectrometry and determining the presence or absence of at least one peptide from the target protein(s).
Patel et al. also teach detecting one or more target proteins(s) in the sample comprises assaying the fragmented protein(s) via mass spectrometry to determine the presence or absence of at least one peptide from the target protein(s). “In some embodiments a method for detecting AKT-mTOR pathway proteins via MS is provided, comprising isolating proteins from a biological sample, digesting the isolated proteins, assaying the digested proteins via mass spectrometry to determine the presence of a peptide for AKT-mTOR pathway protein(s), and determining the identity of one or more AKT-mTOR pathway protein(s) in the sample ([0009]). Additionally, Patel et al. teach at least one peptide from the target protein(s) is less than or equal to 40 amino acids in length – “[i]n some embodiments, the peptide for AKT-mTOR pathway protein(s) comprises a sequence of SEQ ID NO:1 - SEQ ID NO: 424” ([0009]). For example, peptides of SEQ ID NO:1, 2, and 3 are 9, 8, and 16 amino acids in length correspondingly, falling in the range of claim 4.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hubner et al. and Kulak et al. for a method of detecting target protein(s) in a biological sample and apply the teachings of Patel et al. for assaying the fragmented protein(s) via mass spectrometry to determine the presence or absence of at least one peptide from the target protein(s), as an obvious matter of combining a known method of sample preparation (Hubner, Kulak) to a known technique of mass spectrometry analysis of protein fragments (Patel, [0009]). One having ordinary skill in the art would have been motivated to make such a change to have a mass spectrometry method for protein analysis based on molecular fragmentation. The combined method would have been desirable to those of ordinary skill in the art because it is one the major mass spectrometry approaches in protein science.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the combined method is very well-known in protein research.

Regarding Claim 5, Hubner et al. in view of Kulak et al. teach the detection method according to claim 1 above. Hubner et al. do not specifically teach other methods for protein detection. 
Patel et al. also teach detecting one or more target protein(s) in the sample comprises ELISA, Western blot, Luminex, fluorescence-based imaging, or chemiluminescent-based imaging - “Western Blot (WB), ELISA, and Luminex Assays were used as controls to compare to the IP-MS method described herein” ([0095]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hubner et al. and Kulak et al. for a method of detecting target protein(s) in a biological sample and apply the teachings of Patel et al. for methods based on principles other than mass spectrometry, as control methods to the IP-MS method of the instant invention ([0095]).  IP-MS is an immunoprecipitation method followed by mass spectrometric identification of proteins, which is substantially similar to the method of claim 3 of the instant invention. One having ordinary skill in the art would have been motivated to make such a change to be able to validate the performance of the detection method of the instant invention (Patel, [0095] – “… used as controls …”). The use of control methods would have been desirable to those of ordinary skill in the art to ensure generation of reliable results.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because all methods taught by Patel et al. are already standard analytical methods in protein and cell research.

Regarding Claims 13-14, Hubner et al. in view of Kulak et al. teach the detection method according to claim 1 above. Hubner et al. do not specifically teach treating the sample with a labelled antibody. 
Patel et al. also teach the method of claim 1, wherein step a) comprises treating the sample with a labelled antibody capable of binding to the target protein to provide a labelled antibody-protein conjugate; and binding the labelled antibody-protein conjugate with a capture agent capable of binding to the labelled antibody to isolate the target protein from the sample, and the method of claim 13, wherein the label is biotin and the capture agent is streptavidin. Specifically, Patel et al. teach “[i]n some embodiments, the immunoprecipitation comprises treating a sample with a labelled antibody capable of binding to an AKT-mTOR pathway protein to provide a labelled antibody-protein conjugate. The method may further comprise contacting the labelled antibody-protein conjugate with a capture agent capable of binding to the labelled antibody to isolate the pathway protein from the sample. The label may be biotin and the capture agent may be streptavidin.” ([0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hubner et al. and Kulak et al. for a method of detecting target protein(s) in a biological sample and apply the teachings of Patel et al. for antibody-assisted protein capture, as an obvious matter of applying a known technique of protein analysis (Hubner and Kulak) to a known method of highly specific sample enrichment (based on antibody binding) combined with a versatile capture surface (e.g. streptavidin-coated beads). One having ordinary skill in the art would have been motivated to make such a change to benefit from highly specific target capture using relatively inexpensive, generic capture surfaces. This approach would have been desirable to those of ordinary skill in the art for the reasons of cost savings.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because biotinylation of antibodies and their capture on streptavidin coated surfaces is very well studied and applicable to a wide range of analytes. Additionally, this target enrichment method is compatible with majority of modern methods of protein analysis, including mass spectrometry.

Regarding Claim 15, Hubner et al. in view of Kulak et al. teach the detection method according to claim 1 above. Hubner et al. do not specifically teach the lower limit for protein detection.
Patel et al. also teach the lower limit of detection for the protein(s) - “[t]he lower limit of quantification may be within the range of about 0.05-0.75 fmol” ([0036]).  The range of 0.05-0.75 fmol is within the range of 0.04 to 11.11 fmol of claim 15 of the instant application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hubner et al. and Kulak et al. for a method of detecting target protein(s) in a biological sample and apply the teachings of Patel et al. for the lower limit of quantitation, to ensure success of target protein(s) detection from very diluted biological samples. One having ordinary skill in the art would have been motivated to make use of such information (Patel, [0036]) because it would allow detection of many minor target proteins without expensive preliminary purification. The knowledge of this information about specific lower limit of detection would have been desirable to those of ordinary skill in the art for proper experiment planning.
One having ordinary skill in the art would have had a reasonable expectation of success of detection of target proteins knowing the detection limits of this approach.

Regarding Claims 16-17, Hubner et al. in view of Kulak et al. teach the detection method according to claim 1 above. Hubner et al. do not specifically teach determining the quantity of a target peptide by comparing to the internal standard or the same target peptide in a control sample.
Patel et al. also teach determining the quantity of the target protein by adding an internal standard peptide of known amount to the digested protein prior to mass spectrometry, wherein the internal standard peptide has the same amino acid sequence as a target peptide, and is detectably labeled, and determining the quantity of a target peptide by comparison to the internal standard, or by comparing an amount of a target peptide in the sample to the amount of the same target peptide in a control sample. Specifically, Patel et al. teach “[t]he quantity of an AKT-mTOR pathway protein may be determined by adding an internal standard peptide of known amount to the digested protein prior to mass spectrometry. In some embodiments, the internal standard peptide has the same amino acid sequence as the AKT-mTOR pathway peptide. In some embodiments, the internal standard is detectably labeled. The method may further comprises determining the quantity of an AKT-mTOR pathway peptide by comparison to the internal standard.” ([0021]). “In some embodiments, quantifying the AKTmTOR pathway protein comprises comparing an amount of anAKT-mTOR pathway peptide in the sample to an amount of the same AKT-mTOR pathway peptide in a control sample.” ([0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hubner et al. and Kulak et al. for a method of detecting target protein(s) in a biological sample and apply the teachings of Patel et al. for determining the quantity of a target peptide by comparing to the internal standard or the same target peptide in a control sample, for determining the quantity of target protein(s) the sample (Patel, [0012]). One having ordinary skill in the art would have been motivated to make such a change to have a quantitative mass spectrometry method for protein analysis based on molecular fragmentation, as quantitative methods are always highly desirable in the analytical sciences. The combined method would have been desirable to those of ordinary skill in the art for the reasons indicated previously above for motivation.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the quantitative mass spectrometry approach is well-known in protein research.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. in view of Kulak et al., as applied to claim 1 above, and further in view of Promega (Technical manual “Rapid Digestion - Trypsin and Rapid Digestion - Trypsin/Lys-C Kits”, 2017).
Regarding Claims 8 and 19, Hubner et al. in view of Kulak et al. teach the detection method according to claim 1 above. Hubner et al. do not specifically teach enzymatic digestion comprising digestion with trypsin and LysC, and the digestion being shorter than 4 hours. 
Promega also teaches enzymatic digestion comprising digestion with trypsin and LysC and a shortened digestion step of 60 min versus the typical 4-18 hours (Promega, pg. 1, “Description”). The rapid enzymatic digestion is performed at 70oC versus room temperature as taught by Hubner et al., and the digestion products are compatible with LC-MS/MS analysis (Promega, pg. 3, Fig. 1). The rapid trypsin/LysC digestion can be performed without prior reduction and alkylation of sample proteins making this procedure compatible with step b.i. of claim 1 (pg. 5, protocol 4.A). Chemical composition of the Rapid Digest Buffer is also compatible with traditional reduction and alkylation steps (pg. 6, protocol 4.B). The shortened protein digestion step of 60 min falls within the range of 4 hours or less of claim 19.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hubner et al. and Kulak et al. for a method of detecting target protein(s) in a biological sample and apply the teachings of Promega for using both trypsin and LysC, to provide a method of detecting target protein(s) with a protein digestion step shortened to 60 minutes (Promega, pg. 1, first paragraph of Description). One having ordinary skill in the art would have been motivated to make such a change to shorten protein digestion step from 4-18 hours down to 60 min to increase assay productivity. Simultaneous digestion with both LysC and trypsin enzymes also contributes to increased productivity by avoiding running two sequential reactions. The use of accelerated and double enzyme protein digestion for mass spectrometry analysis would have been desirable to those of ordinary skill in the art for the reasons indicated previously above for motivation.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the accelerated and double enzyme digestions are compatible with the existing steps of sample preparation for mass spectrometry (Promega, protocols 4.A and 4.B).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. in view of Kulak et al., as applied to claim 1 above, and further in view of Muller et al. (Molecular & Cellular Proteomics, 2017).
Regarding Claim 9, Hubner et al. in view of Kulak et al. teach the detection method according to claim 1 above. Hubner et al. differs from instant claim 9 in failing to teach the reduction/alkylation step comprises mixing the product of the first enzymatic digestion with a solution comprising TCEP and chloroacetamide.  However, this method taught by Kulak et al. (See Kulak, [0060 and 0065]). Specifically, Kulak et al. teach a reaction vessel for sample preparation wherein said vessel comprises a reducing agent, preferably TCEP and an alkylating agent, preferably chloroacetamide (CAA) in addition to other reagents used for digestion and mass-spectrometric analyses of proteins, peptides and/or polypeptides ([0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Hubner et al. with  a method of detecting target protein(s) in a biological sample and performing the reduction/alkylation step in a single reaction vessel using TCEP and chloroacetamide as taught by Kulak et al. ([0060 and 0065]), to provide robust reduction/alkylation reaction while minimizing  side reactions leading to modifications of other than Cys residues and complicating the analysis. The combination of TCEP and chloroacetamide offers the lowest offsite monoalkylation and the second lowest dialkylation rates among 12 other combinations of reducing and alkylating reagents (Muller, Fig. 3B and C for in-solution reactions). One having ordinary skill in the art would have been motivated to make such a change to prevent excessive offsite alkylation complicating mass spectrometry analysis. The use of TCEP/chloroacetamide combination for detecting target proteins would have been desirable to those of ordinary skill in the art for the reasons indicated previously above for motivation.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the TCEP/chloroacetamide combination has already been tested in mass spectrometry analysis.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. in view of Kulak et al., as applied to claim 1 above, and further in view of Muller et al. (Molecular & Cellular Proteomics, 2017) and Smerjkal et al. (J. Proteome Res., 2006).
Regarding Claim 10, Hubner et al. in view of Kulak et al. teach the detection method according to claim 1 above, wherein the reduction/alkylation step comprises mixing the product of the first enzymatic digestion with a solution comprising TCEP and chloroacetamide (Kulak, [0060]), but fail to teach method of claim 10, wherein the TCEP and chloroacetamide are present in a ratio of 1:1, 1:2, 1:3, 1:4, or 1:5. 
Muller et al. also teach method of claim 10, wherein the TCEP and chloroacetamide are present in a ratio of 1:1, 1:2, 1:3, 1:4, or 1:5. Specifically, Muller et al. teach performance of  different combinations of reducing (DTT, TCEP, and β - mercaptoethanol) and alkylating reagents (iodoacetamide, iodoacetic acid, acrylamide, and chloroacetamide) present in ratios of 1:2 and 1:4 (pg. 1174, col. 2, “In-solution reduction, alkylation, and digestion”). The TCEP and chloroacetamide ratio in this experiment was 1:4, which falls in the range of ratios of the instant application: 1:1, 1:2, 1:3, 1:4, or 1:5. The recited experiment followed a classic scheme of reduction, alkylation, and enzyme digestion, which differs from the scheme of claim 1 (digestion, reduction/alkylation, digestion). However, for the purposes of establishing TCEP and chloroacetamide ratios the actual sequence of reagent addition is believed to be immaterial. The key parameter in this reaction is not an order of reaction steps, but a molar excess of the alkylating agent over the reducing agent. In particular, this excess is important for reducing agents, such as DTT and β - mercaptoethanol that can chemically react with the alkylating agents. This excess is less important for the reagent pair of TCEP and chloroacetamide, which is considered nonreactive due to the absence of the thiol groups in TCEP structure – “[r]eduction can proceed simultaneously with alkylation when nonthiols such as tris(carboxyethyl)phosphine (TCEP) or tributylphosphine (TBP) are substituted for the more commonly used dithiols, which would otherwise scavenge the alkylating agent” (Smerjkal, pg. 983, col. 2, paragraph 3, and pg. 984, col. 1, “Reduction and alkylation”). Both, TCEP and chloroacetamide, are added in such significant molar excess over the concentration of amino acid residues reactive to them, that the relative consumption of each of these reagents in the course of the reaction is minimal, making the actual order of reaction steps (classical vs instant application) insignificant for achieving the desired result.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hubner et al. and Kulak et al. for a method of detecting target protein(s) in a biological sample and apply the teachings of Muller et al. for using TCEP and chloroacetamide ratios of 1:1, 1:2, 1:3, 1:4, or 1:5, to provide a sample preparation method with the reaction of reduction/alkylation run using the right proportions of the reagents. One having ordinary skill in the art would have been motivated to make such a change to ensure that the reduction/alkylation step runs to its completion and does not leave unreacted thiol and disulfide groups complicating analysis of mass spectrometry results. The use of proper TCEP and chloroacetamide ratios would have been desirable to those of ordinary skill in the art for the reasons indicated previously above for motivation.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because TCEP and chloroacetamide ratios as taught by Muller et al. proved to be compatible with mass spectrometry assays.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. in view of Kulak et al., as applied to claims 1 and 2 above, and further in view of Parker et al. (Methods in Molecular Biology, 2000).
Regarding Claim 18, Hubner et al. in view of Kulak et al. teach the detection method according to claims 1 and 2 above. Hubner et al. do not specifically teach the peptide from the target protein(s) comprises an epitope for the antibody.
Parker et al. also teach the method of claim 2, wherein the peptide from the target protein(s) comprises an epitope for the antibody capable of immunoaffinity enriching the target protein(s). Parker et al. teach two approaches used for the mass spectrometric identification of functional epitopes on antigens bound to antibodies (pg. 185, first paragraph, Introduction and Fig. 1). One of these two approaches is epitope excision, wherein the protein bound to the antibody is subjected to enzymatic digestion. “In theory, the antibody prevents either proteolysis, or chemical modification of sites on the antigen that are situated in the antibody binding pocket.” (pg. 185, first paragraph, Introduction). Following the teachings of Parker et al., one can conclude that at least some peptides generated by the enzymatic digestions of a target protein bound to an antibody may contain epitope sequences for the antibody.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention while using the combined the teachings of Hubner et al. for a method of detecting target protein(s) from a biological sample with antibody-assisted target enrichment and reducing and alkylating digested proteins as taught by Kulak et al.,  to expect some epitope sequences to be present in the peptide mix, because the method of sample preparation of the instant invention essentially follows the protocol for epitope determination by excision. One having ordinary skill in the art would have been motivated to use the combined method of Hubner et al. and Kulak et al. for epitope determination. The use of such method would have been desirable to those of ordinary skill in the art because it follows the generic protocol for epitope identification by epitope excision.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because enzymatic digestion of antibody-bound protein(s) is already a standard procedure in epitope identification.


Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VOLKOV whose telephone number is (571)272-1899. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER ALEXANDROVIC VOLKOV/        Examiner, Art Unit 1677                                                                                                                                                                                               



/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1677                                                                                                                                                                                                        October 3, 2022